                                                                          r IL'Cu
                                                                   U.s D!j1i-;iCI CLiUtil
                                                                     SAVANNAH DIV
                     UNITED STATES DISTRICT COURT
                    SOUTHERN DISTRICT OF GEORGIA                           (it PM 2-21
                               SAVANNAH DIVISION
                                                             CLERl
UNITED STATES OF AMERICA                      CASE NO. 4:18-CR-^93TS 1. Or GA.

 V.



JASMINE WATKINS


      ORDER OF DISMISSAL AS TO DEFENDANT JASMINE WATKINS


      The motion of the government for an order dismissing, without prejudice, the

Superseding Indictment as to Defendant Jasmine Watkins is hereby GRANTED.

      The Superseding Indictment as to Defendant Jasmine Watkins is hereby

dismissed without prejudice.

      So ORDERED, this             day of February 2020.




                                 Honorable William T. Moore, Jr.
                                 United States Magistrate Judge
                                 Southern District of Georgia
